Case 1:21-cr-00018-JGK Document 18 Filed 06/17/21 Page 1 of1

 

Southern District

Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007

OF NEW YORK, INC. ‘Tel: (212) 417-8700 Fax: (212) 571-0392

David E. Patton Santhern District of New York
Executive Ditectar Jennifer L. Brown

Axtorney-in-Charme

June 17, 2021

Be Ter i TE Tre
The Honorable John G. Koeltl APPLICATION Gi IAN Tina
United States District Judge SO ORDERED

500 Pearl Street

New York, New York 10007 & /, q /2 | Qh MLE mam |

- . Koeltl, USDA.
Re: — United States v. Jeremiah Gilliam, 21 Cr. 18 (IG John G. Koeltl, Us

Dear Judge Koeitl:

[ write to respectfully request a modification of Jeremiah Gilliam’s bail conditions to
remove the condition of home detention and replace it with a curfew enforced by location
monitoring as directed by pretrial services. Mr, Gilliam has been on home detention for six
months and, given that he has maintained excellent compliance with his release conditions,
his Pretrial Services Officer, Bernisa Mejia, has no objection to this modification.
Additionally, Mr. Gilliam’s fiancé is scheduled to undergo a medical procedure in the near
future and the recovery therefrom will limit her ability for several weeks to run the family
errands and take the children to and from school. This modification will allow Mr. Gilliam
take over those responsibilities. Finally, as a self-employed mechanic who repairs smail
engines and customizes motorbikes, the requirements of home detention have prevented Mr.
Gilliam from undertaking individual jobs and a curfew will allow him greater flexibility to
seek and maintain employment. The Government defers to the position of Pretrial Services.

 

On December 16, 2020, Magistrate Judge Robert W. Lehrburger set conditions of
release including the following: a $75,000 personal recognizance bond to be signed by two
financially responsible persons, travel limited to SDNY/EDNY, pretrial supervision as
directed by Pretriai Services, drug testing and treatment, home detention with electronic
monitoring and for Mr. Gilliam to continue or seek employment.

Thank you for your consideration of this matter.
Respectfully submitted,
sf Anty Gallicchio
Amy Gallicchio

Assistant Federal Defender
(212) 417-8728/ (917) 612-3274

ce: AUSA Matthew Shahabian, USPTSO Bernisa Mejia

 
